People v Oliver (2016 NY Slip Op 02340)





People v Oliver


2016 NY Slip Op 02340


Decided on March 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2014-00563

[*1]People of State of New York, respondent,
vDominick Oliver, appellant.


Robert C. Mitchell, Riverhead, NY (James H. Miller III of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Lauren Tan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated December 20, 2013, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the defendant's contention, he was properly assessed points under risk factor 14 (release without supervision) (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 17 [2006]). The People demonstrated, by clear and convincing evidence, that the defendant's release from incarceration was without any parole or probation conditions (see People v Davis, 130 AD3d 598, 599; People v Pinckney, 129 AD3d 1048, 1049; People v Callendar, 127 AD3d 1153, 1153-1154; People v McNeil, 116 AD3d 1018).
The defendant's remaining contention is without merit.
ENG, P.J., RIVERA, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court